United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.B., Appellant
and
U.S. POSTAL SERVICE, LANCASTER
PROCESSING & DISTRIBUTION CENTER,
Lancaster, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1985
Issued: June 3, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 29, 2010 appellant filed a timely appeal from a May 12, 2010 schedule award
decision of the Office of Workers’ Compensation Programs. Pursuant to the Federal Employees’
Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the schedule award decision.
ISSUE
The issue is whether appellant established that he is entitled to a schedule award for his
right upper extremity greater than the 16 percent previously awarded.
On appeal, appellant asserts that the report of his physician should be credited over that
of the Office medical adviser.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
This case has previously been before the Board. By decision dated April 15, 2010, the
Board found the case not in posture for decision regarding appellant’s right upper extremity
impairment. The Board noted that appellant’s attending physician, Dr. Neil Novin, a Boardcertified surgeon, provided a March 19, 2009 report in which the physician found that appellant
had 30 percent right arm impairment in accordance with the sixth edition of American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) (hereinafter)2
and that this report had not been reviewed by an Office medical adviser for an opinion
concerning the percentage of impairment using the A.M.A., Guides. The case was remanded for
the Office to forward Dr. Novin’s report to an Office medical adviser for review in accordance
with the sixth edition of the A.M.A., Guides, to be followed by an appropriate decision.3 The
law and facts of the previous Board decision are incorporated herein by reference.
On May 4, 2010 the Office forwarded Dr. Novin’s March 19, 2009 report to Dr. Morley
Slutsky, Board-certified in occupational medicine and an Office medical adviser. In a May 6,
2010 report, Dr. Slutsky noted his review of the medical record including Dr. Novin’s March 19,
2009 report. He advised that the date of maximum medical improvement was March 19, 2009.
Dr. Slutsky disagreed with Dr. Novin’s conclusion that appellant had a 30 percent permanent
impairment of the right upper extremity. He noted that, in analyzing appellant’s right upper
extremity impairment under Table 15-3, Dr. Novin used a diagnosis of wrist arthrodesis (fusion).
The Office medical adviser advised that appellant did not have a fusion but rather a resection of
the distal ulna at the articulating portion of the radius and based his impairment rating under
Table 15-3, Wrist Regional Grid, on a diagnosis of radiocarpal arthroplasty with normal motion.
Dr. Slutsky also noted that Dr. Novin did not perform range of motion measurements in
accordance with the A.M.A., Guides, which require that three measurements be made per joint
motion, that are then averaged. The Office medical adviser advised that under Table 15-3,
radiocarpal arthroplasty with normal motion or class 2, the default class C yielded 16 percent
impairment. He stated that he agreed with Dr. Novin’s conclusions regarding the grade modifier
for functional history of three and clinical studies of one and noted that Dr. Novin did not
document a modifier for physical examination, which he graded as one. Dr. Slutsky advised
that, since the functional history grade modifier differed by two or more grades from that
described by physical examination or clinical studies, the functional history should be assumed
to be unreliable.4 He then applied the net adjustment formula, finding a zero percent adjustment
and concluded that appellant had 16 percent right upper extremity impairment.
By decision dated May 12, 2010, appellant was granted a schedule award for an
additional 2 percent impairment, for a total 16 percent impairment of the right upper extremity.

2

A.M.A., Guides (6th ed. 2008).

3

Docket No. 09-1903 (issued April 15, 2010).

4

The Board notes that Dr. Slutsky misquoted the A.M.A., Guides which state that “if the grade for functional
history differs by 2 or more grades....” A.M.A., Guides, supra note 2 at 406. Dr. Slutsky stated that the A.M.A.,
Guides stated that if functional history differed by more than 2 or more.

2

LEGAL PRECEDENT
The schedule award provision of the Act5 and its implementing federal regulations,6 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
the Act does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, the Office has
adopted the A.M.A., Guides as the uniform standard applicable to all claimants.7 For decisions
after February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate schedule
awards.8 For decisions issued after May 1, 2009, the sixth edition of the A.M.A., Guides will be
used.9
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).10 Under the sixth edition, for upper extremity impairments the evaluator
identifies the impairment class for the diagnosed condition (CDX), which is then adjusted by
grade modifiers based on Functional History (GMFH), Physical Examination (GMPE) and
Clinical Studies (GMCS).11 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) +
(GMCS - CDX).12
Office procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the Office medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the Office medical
adviser providing rationale for the percentage of impairment specified.13
ANALYSIS
The Board finds that this case is not in posture for decision as to the extent of appellant’s
right upper extremity impairment. The case will therefore be remanded to the Office for further
development.
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id. at § 10.404(a).

8

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

9

FECA Bulletin No. 09-03 (issued March 15, 2009).

10

A.M.A., Guides, supra note 2 at 3, section 1.3, “The International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.”
11

Id. at 385-419.

12

Id. at 411.

13

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).

3

The sixth edition of the A.M.A., Guides provides that upper extremity impairments be
classified by diagnosis which is then adjusted by grade modifiers according to the formula
described above.14 Appellant’s accepted diagnosed conditions are right wrist sprain/strain,
dislocation of the wrist, arthrosis of the distal radioulnar joint and localized primary osteoarthritis
of the right forearm and hand. Table 15-3 of the sixth edition of the A.M.A., Guides, Wrist
Regional Grid, provides classes to be used in rating wrist impairments.15
On April 15, 2010 the Board remanded the case to the Office to refer Dr. Novin’s
March 19, 2009 report to an Office medical adviser for review.16 In the March 19, 2009 report,
Dr. Novin advised that, in accordance with the sixth edition of the A.M.A., Guides, under Table
15-3, appellant had a grade E, class 1 impairment which warranted a grade modifier of 3 which
under Table 15-7, functional history adjustment, equaled a QuickDASH score of 75;17 that under
Table 15-8, physical examination adjustment, he had a moderate problem for a grade modifier of
2.18 He then followed example 15-7 for a wrist arthrodesis (fusion)19 and concluded that, under
Table 15-10,20 appellant had a class 3, grade C impairment warranting a 30 percent permanent
impairment of the right upper extremity.
A class 1, grade E impairment, as identified by Dr. Novin, would yield no more than a
13 percent impairment, depending on the diagnosis class chosen.21 He also chose the impairment
class, wrist arthrodesis (fusion), which is inconsistent with a class 1, grade E impairment, instead
rated as a class 3 impairment.22 Moreover, appellant did not undergo a wrist fusion but rather
had arthrotomy of the right distal radioulnar joint with removal of loose body and repair of the
triangular fibrocartilage complex on January 17, 2001 and a distal radioulnar arthroplasty on
December 4, 2006.23 As Dr. Novin did not explain these inconsistencies in his report, it is of
diminished probative value in assessing appellant’s right upper extremity impairment.
In a May 6, 2010 report, Dr. Slutsky, the Office medical adviser, disagreed with
Dr. Novin’s conclusion that appellant had a 30 percent permanent impairment of the right upper
extremity. He noted that, in analyzing appellant’s right upper extremity impairment under Table
15-3, Dr. Novin used a diagnosis of wrist arthrodesis (fusion) and advised that a better
14

A.M.A., Guides, supra note 2 at 403.

15

Id. at 395-97.

16

Supra note 3.

17

A.M.A., Guides, supra note 2 at 406.

18

Id. at 408.

19

Id. at 416.

20

Id. at 412.

21

See Table 15-3, id. at 395-97.

22

Id. at 397.

23

Supra note 3.

4

impairment class under Table 15-3 was for a diagnosis of radiocarpal arthroplasty with normal
motion or class 2, with a default impairment of 16 percent. The Office medical adviser stated
that he agreed with Dr. Novin’s conclusions regarding the grade modifier for functional history
of three and clinical studies of one and that Dr. Novin did not document a modifier for physical
examination. A review of Dr. Novin’s report, however, indicates that he provided an adjustment
rating under Table 15-8, physical examination, finding a grade modifier of 2 and contrary to the
Office medical adviser’s assertion, Dr. Novin did not document a modifier for clinical studies.
Thus, Dr. Slutsky’s application of the net adjustment formula is in error.24
Accordingly, as there is insufficient probative medical evidence of record, the Board
finds that the case is not in posture for decision and the case must be remanded to the Office for
further development regarding the extent of appellant’s right upper extremity impairment in
accordance with the sixth edition of the A.M.A., Guides. After such development as deemed
necessary, the Office should issue an appropriate decision on the issue of appellant’s entitlement
to an additional schedule award.
CONCLUSION
The Board finds that this case is not in posture for decision.

24

It appears that Dr. Slutsky mixed Dr. Novin’s report and that of a Dr. Allan H. Macht.

5

ORDER
IT IS HEREBY ORDERED THAT the May 12, 2010 decision of the Office of
Workers’ Compensation Programs is vacated and the case remanded to the Office for
proceedings consistent with this opinion of the Board.
Issued: June 3, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

